
	
		II
		111th CONGRESS
		1st Session
		S. 992
		IN THE SENATE OF THE UNITED STATES
		
			May 6, 2009
			Mr. Inhofe (for himself,
			 Mr. Alexander, Mr. Isakson, Mr.
			 Chambliss, Mr. Burr,
			 Mr. Shelby, Mr.
			 Vitter, Mr. Bunning,
			 Mr. Coburn, Mr.
			 Wicker, Mr. DeMint,
			 Mr. Enzi, Mr.
			 Thune, Mr. Corker, and
			 Mr. Cochran) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To amend title 4, United States Code, to declare English
		  as the national language of the Government of the United States, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the National Language Act of
			 2009.
		2.Amendment to
			 title 4
			(a)In
			 generalTitle 4, United
			 States Code, is amended by adding at the end the following:
				
					6Language of the
				Government
						
							Sec. 
							161. Declaration of national language.
							162. Preserving and enhancing the role of the national
				  language.
							163. Use of language other than English.
						
						161.Declaration of
				national languageEnglish
				shall be the national language of the Government of the United States.
						162.Preserving and
				enhancing the role of the national language
							(a)In
				generalThe Government of the United States shall preserve and
				enhance the role of English as the national language of the United States of
				America.
							(b)ExceptionUnless
				specifically provided by statute, no person has a right, entitlement, or claim
				to have the Government of the United States or any of its officials or
				representatives act, communicate, perform or provide services, or provide
				materials in any language other than English. If an exception is made with
				respect to the use of a language other than English, the exception does not
				create a legal entitlement to additional services in that language or any
				language other than English.
							(c)FormsIf
				any form is issued by the Federal Government in a language other than English
				(or such form is completed in a language other than English), the English
				language version of the form is the sole authority for all legal
				purposes.
							163.Use of
				language other than EnglishNothing in this chapter shall prohibit the
				use of a language other than
				English.
						.
			(b)Conforming
			 amendmentThe table of
			 chapters for title 4, United States Code, is amended by adding at the end the
			 following new item:
				
					
						6. Language
				  of the
				  Government161
					
					.
			
